Deny and Opinion Filed June 3, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00312-CV

                        IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-11-11126

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Myers
       In this original proceeding, relator seeks a writ of mandamus compelling the

trial court to provide him with the records of the December 16, 2020 and March 26,

2021 interviews with the subject children. Entitlement to mandamus relief requires

relator to show that the trial court clearly abused its discretion and that he lacks an

adequate appellate remedy. In re Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021)

(orig. proceeding) (citing In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding)).

      Although mandamus is not an equitable remedy, its issuance is largely

controlled by equitable principles. Rivercenter Assocs. v. Rivera, 858 S.W.2d 366,

367 (Tex. 1993) (orig. proceeding). One such principle is that “equity aids the
diligent and not those who slumber on their rights.” Id. (internal brackets and

quotation marks omitted). Thus, delaying the filing of a petition for mandamus relief

may waive the right to mandamus unless the relator can justify the delay. In re Int’l

Profit Assocs., Inc., 274 S.W.3d 672, 676 (Tex. 2009) (orig. proceeding). “A delay

of only a few months can constitute laches and result in denial of mandamus relief.”

In re Dryden Co., No. 05-20-00028-CV, 2020 WL 205314, at *1 (Tex. App.—Dallas

Jan. 14, 2020, orig. proceeding) (mem. op.).

      Here, the trial court denied relator’s motions for the interview records on June

23, 2021. He waited more than nine months from that ruling to file this petition, and

he offers no adequate explanation for his delay. Accordingly, because we conclude

that relator’s unreasonable delay bars his right to mandamus relief, we deny the

petition for writ of mandamus.

      Also before the court is relator’s motion to seal court records. We grant the

motion and direct the Clerk of the Court to place relator’s April 7, 2022 petition for

writ of mandamus and the accompanying mandamus record under seal.



220312f.p05                                /Lana Myers/
                                           LANA MYERS
                                           JUSTICE




                                         –2–